Citation Nr: 1225519	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 18, 2007 and in excess of 30 percent from February 1, 2009 for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement.  

2.  Entitlement to a disability rating in excess of 10 percent prior to June 28, 2010 and in excess of 40 percent from June 28, 2010 for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2006 rating decision, the RO granted a temporary total evaluation for the Veteran's right knee disability based on surgical treatment necessitating convalescence, effective September 23, 2005, and then assigned a 10 percent disability rating, effective April 1, 2006.  The RO also awarded the Veteran a temporary total evaluation for the Veteran's left knee disability based on surgical treatment necessitating convalescence, effective May 12, 2005, and then assigned a 10 percent disability rating, effective August 1, 2005.  The Veteran filed a notice of disagreement (NOD) in April 2007, disagreeing with the October 2006 rating decision, arguing that his claims for increase had not been addressed.  By a November 2007 rating decision the Veteran was assigned a temporary total evaluation for the his left knee disability based on surgical treatment necessitating convalescence, effective January 26, 2007, and then assigned a 10 percent disability rating, effective August 1, 2007.  The RO also continued the 10 percent disability rating assigned to the Veteran's right knee disability.  The Veteran filed a NOD in November 2007 and was issued a statement of the case (SOC) in January 2008.  He then perfected his appeal, via a VA form 9, in February 2008.  

By a March 2007 rating decision, the RO awarded a 100 percent disability rating for the Veteran's right knee disability, pursuant to a total knee replacement, effective December 18, 2007 and then assigned a disability rating of 30 percent, effective February 1, 2009.  In a February 2011 rating decision, the RO awarded a 40 percent disability rating for the Veteran's left knee disability, effective June 28, 2010.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected bilateral knee disabilities has been raised by the record during the pendency of this appeal.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his bilateral knee disabilities on appeal, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability ratings for the service-connected bilateral knee disabilities rather than as a separate claim.  In this regard, the Board also notes that the issue of entitlement to a TDIU was most recently denied by the RO in a February 2009 rating decision.  Although the Veteran did not specifically appeal this determination, he did again raise the issue at the January 2012 personal hearing before the undersigned indicating that he was working in a marginal capacity in a large part due to his service-connected bilateral knee disabilities as well as other physical disabilities.  As such and in light of recent court precedent, the Board has determined that this issue is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to December 18, 2007, the Veteran's right knee was productive of pain, x-ray evidence of degenerative joint disease with full extension to 0 degrees and painful motion, flexion ranging from 90 to 130 degrees with pain beginning at 5 degrees of flexion, slight instability and a painful scar.

2.  For the period from February 1, 2009, the Veteran's right knee was productive of status post knee replacement with chronic residuals consisting of severe painful motion and weakness.  

3.  For the period prior to June 28, 2010, the Veteran's left knee was productive of pain, x-ray evidence of degenerative joint disease with limitation of extension to 10 degrees and painful motion, flexion ranging from 90 to 140 degrees with pain beginning at 5 degrees of flexion, slight instability and a painful scar.

4.  For the period from June 28, 2010, the Veteran's left knee was productive of pain, limitation of extension to 25 degrees, slight instability and a painful scar.  


CONCLUSIONS OF LAW

1.  For the period prior to December 18, 2007, the criteria for a disability rating of 30 percent for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

2.  For the period prior to December 18, 2007, the criteria for a separate 10 percent disability rating based on limitation of extension for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

3.  For the period prior to December 18, 2007, the criteria for a separate 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

4.  For the period prior to December 18, 2007, the criteria for a separate 10 percent disability rating for a scar of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

5.  For the period from February 1, 2009, the criteria for a 60 percent disability rating for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

6.  For the period prior to June 28, 2010, the criteria for a 30 percent disability rating for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

7.  For the period prior to June 28, 2010, the criteria for a separate 10 percent disability rating based on limitation of extension for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

8.  For the period from June 28, 2010, the criteria for a disability rating in excess of 40 percent for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

9.  The criteria for a separate 10 percent evaluation for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

10.  The criteria for a separate 10 percent evaluation for a painful scar of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2005, February 2006 and June 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in June 2007, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a SOC in January 2008 with subsequent re-adjudication in supplemental SOCs dated April 2008, March 2009, May 2009, November 2009 and February 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his bilateral knee symptoms and the effects on his daily activities and employment to VA examiners throughout the duration of the appeal and has specifically testified in the January 2012 Travel Board hearing as to why his right and left knee should be awarded higher ratings based upon limitations including pain, weakness and instability.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative.  

The Board notes that the September 2005, July 2006, July 2007, December 2007, January 2009 and June 2010 VA examination reports and the December 2010 VA examination addendum report reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations and addendum are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Prior to December 18, 2007 and prior to June 28, 2010, the Veteran's right and left knee disabilities were rated as 10 percent disabling under Diagnostic Code 5260, based upon limitation of flexion.  From June 28, 2010, Veteran's left knee disability has been rated under Diagnostic Code 5261, based upon limitation of extension.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

From December 18, 2007 the Veteran's right knee disability has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  As noted above, the Veteran was awarded a 100 percent disability rating from December 18, 2007 under Diagnostic Code 5055, which provides a 100 percent rating for one year following the implantation of a prosthesis.  From February 1, 2009, the Veteran was then awarded a 30 percent disability rating under Diagnostic Code 5055.  

Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Factual Background

The Board initially notes that temporary total disability ratings have been assigned for the Veteran's right knee from September 23, 2005 to March 31, 2006 and left knee from May 12, 2005 to July 31, 2005 and from January 26, 2007 to July 31, 2007.  The Veteran was also awarded a 100 percent disability rating under Diagnostic Code 5055 for the right knee from December 18, 2007 to January 31, 2009.  Notwithstanding these periods of total ratings, the Board will consider the evidence of record for each staged rating of the right knee and left knee in determining whether higher ratings may be warranted where a total rating has not been assigned.  

The Veteran contends that his current left and right knee disabilities each warrant higher disability ratings than those presently assigned.  In various lay statements throughout the duration of the appeal, the Veteran, his spouse, his mother in-law, father in-law and his teachers have reported their observations of his bilateral knee disability, including chronic pain, difficulty with standing, walking, sitting, employment problems and limitation of daily activities.  

Private medical records from June 2004 to May 2005 reflect that the Veteran wore a knee brace on the right knee, range of motion of the right knee ranged from 0 to 120 degrees, he received injections to treat pain in the right knee in October 2004 and November 2004, no findings of laxity or instability were found, range of motion of the right and left knees was good and the Veteran underwent a meniscectomy and chondroplasty of the left knee in May 2005.  

Following the May 2005 left knee surgery, private treatment reports from June 2005 and July 2005 reflect left knee findings of pain, effusion, full extension and good flexion.  

At a September 2005 VA examination, the Veteran reported that he had arthroscopic surgery on the left knee in May 2005 and that he was to have an upcoming arthroscopic surgery on this right knee in September 2005.  He reported pain was at an eight out of 10 in severity on the right and a seven out of 10 in severity on the left with weakness, stiffness, swelling, instability, locking on the left, and a lack of endurance.  He did not report the use of any type of treatment.  The Veteran noted flare ups of swelling of both knees occurring two to three times a week, wherein he was unable to bend his knees at all, with his last episode lasting two weeks for the swelling to resolve.  No pain or other symptoms were associated with the swelling flare ups.  The Veteran reported that, during these flare ups, he was unable to walk.  He used braces for both knees.  The Veteran reported having no ability to function with his flare ups at work or at home but he was able to otherwise function with normal activities of daily living.  A physical evaluation revealed the Veteran's range of motion for both knees was from 0 to 100 degrees both in active and passive range of motion.  The Veteran reported no pain at the end of range of motion on the initial examination with pain occurring at the end of extension to 0 degrees of extension upon repetitive motion.  The examiner could not determine whether there was any additional functional loss after repetition.  Stability testing, including varus/valgus, anterior and posterior cruciate ligaments, Lachman's and McMurray's tests were all found to be normal and stable.  A normal gait was noted.  The Veteran was diagnosed with bilateral retro patellar pain syndrome.  

A September 2005 private medical report reflects that the Veteran underwent a right knee closing wedge osteotomy with subsequent pain and swelling with a week after the surgery.  An October 2005 private medical report reflects the Veteran was followed up for his right knee surgery and, radiographically, had a nice degree of valgus, he was well within radiographic normals, he was still nonweightbearing and he continued to use a brace.  

An October 2005 VA outpatient treatment report reflects physical findings of right knee swelling, tenderness limitation of motion and use of a hinge brace.  Limitation of motion was not specified in degrees.  The Veteran was diagnosed with knee degenerative joint disease and he used a hinge brace.  

In a November 2005 VA outpatient treatment report, a physical examination of the knees revealed range of motion of the right knee was from 0 to 130 degrees with tenderness on hyperflexion and range of motion of the left knee from 0 to 140 degrees which was nontender.  Positive drawer and Lachman's tests and a negative McMurray's test were noted.  The VA treatment provider noted that the Veteran hyperextended some near the forearms fairly easily, indicating diffuse ligamentous laxity.  X-rays revealed a right knee high tibial osteotomy with side plate and screws in place and bone on bone arthritis, a left knee with very mild decrease in medial joint space and bilateral knees with patellofemoral spurring.  The Veteran was diagnosed with status post high tibial osteotomy on the right knee and mild to moderate degenerative joint disease of the left knee.  

November 2005 and December 2005 private medical reports reveal the Veteran had a full range of motion of the right knee and was using a case and walked with a limp.  

Private treatment reports from January 2006 to July 2006 reflect findings of pain in both knees, good range of motion on the right, no signs of instability on the right and some effusion on the right.  

An April 2006 VA outpatient treatment report reflects that the Veteran reported pain in the right leg at a six out of 10 in severity for which he was taking Vicodin and Percocet for the pain.  It was also noted that he had a plate in his right leg and had three surgeries on his leg.  The Veteran was found to ambulate well.  

At a July 2006 VA examination, the Veteran reported having bilateral knee pain at a seven out of 10 in severity with weakness, stiffness, swelling, redness, instability on the right greater than the left and a lack of endurance.  He took medications including Darvon, Percocet and Tylenol.  No periods of flare ups were reported.  The Veteran reported needing the use of braces and a cane.  There were no reported effects on the Veteran's usual occupation as he was a student and was on disability for the past two months from his employment at Wal-Mart.  The Veteran also reported having problems with needing occasional assistance with dressing.  A physical evaluation revealed the Veteran's range of motion on the right knee was from 0 to 90 degrees and on the left knee was from 0 to 100 degrees in active range of motion and 0 to 110 degrees in passive range of motion.  Stability testing included normal varus/valgus, anterior and posterior cruciate ligament, Lachman's and McMurray's tests.  The examiner noted, however, that there was a slight laxity of the right lateral collateral ligament.  The Veteran reported pain with extension of the right knee at 0 degrees with no pain from 90 to 0 degrees.  There was no change in motion upon repetitive motion and resisted testing of the knees and no additional limitation was noted.  No weakness was noted on this examination.  Objective findings of tenderness with palpation of right collateral ligament were noted.  The Veteran was found to have an abnormal gait with a slight limp favoring the right leg without functional limitations on standing.  X-rays of the right knee revealed linear healing fracture or osteotomy defect in the proximal shaft of the right tibia, transfixed by a plate and multiple screws in the tibia and moderate degenerative changes.  X-rays of the left knee revealed mild degenerative changes.  He was diagnosed with degenerative joint disease of both knees.

Private medical records from September 2006 and December 2006 reflect that the Veteran complained of right and left knee pain and reported that his kneecap subluxed a little bit, however, there were no objective findings at this time demonstrating subluxation.  The Veteran also received an injection for left knee pain in December 2006.  In January 2007, the Veteran underwent a left high tibial osteotomy procedure.  Follow up treatment for the left knee in March 2007 revealed a near full range of motion, pain and some swelling.  A May 2007 private treatment report revealed the Veteran was not quite all the way healed from the January 2007 procedure by x-ray, he was not back to work, he had to ambulate with a cane and he had been sedentary for most of the time.  In July 2007, the Veteran's knees were noted to be getting a little bit better, and he was given medical release for sedentary work.  

At a July 2007 VA examination, the Veteran reported having symptoms of pain, swelling, and giving way sensation in both knees, left worse than right.  He reported using a brace for both knees and a cane during flare ups.  He took medication, Percocet, for pain control.  Flare ups occurred approximately seven to eight times per month, lasting three to four days and pain was at a 10 out of 10 in severity during this time.  Precipitating factors included driving, bending, squatting and kneeling and alleviating factors included rest, medication, braces and a cane.  Pain, swelling and difficulty bearing weight during periods of flare up were reported.  The Veteran reported episodes of subluxation in the right knee.  The effects of the Veteran's condition on his usual occupation and daily activities included difficulties with driving, dressing and an inability to use the bath, although he did use the shower.  He could only walk up to 100 yards and had limited use beyond that point.  The Veteran used knee braces and a cane during periods of flare up.  A physical examination revealed the Veteran's range of motion bilaterally was from 0 to 90 degrees, with pain and crepitus beginning at five degrees of flexion.  The left quadriceps was mildly atrophied.  The Veteran had mild edema, no effusion, and guarded during the examination secondary to pain.  The Veteran had an antalgic gait, not favoring one knee over the other.  The examiner noted there was negative (-) five degrees of lateral flexion on the right, varus and valgus instability on the right and on the left, however, varus/valgus, anterior/posterior cruciate ligament, Lachman's and McMurray's stability tests were not found to produce instability.  X-rays demonstrated findings of interval left tibial osteotomy with suggested continued healing and mild right knee osteoarthritis and healed right sided tibial osteotomy.  The Veteran was diagnosed with degenerative joint disease of both knees, status post surgical debridement and tibial osteotomy, likely a service-connected injury.  The examiner found that the Veteran had limited function secondary to pain and instability and could only do one partial knee bend.  Audible crepitus and an antalgic gait were noted.  

A July 2007 VA examination of scars revealed findings of anterolateral "lazy S" scars on both knees, both four inches in length and a quarter of an inch wide.  Pain with the scars on examination was noted.  Scars were noted to be keloided.  Scars were not unstable and there was no adherence to underlying tissue.  The scars were elevated approximately one-eighth of an inch, superficial, not deep, and there was mild keloid formation noted in the scars of both knees.  Scars were hyperpigmented.  The Veteran was diagnosed with scarring of both knees, "lazy S" configuration and mild keloid bilaterally, right worse than left.  The examiner found that the scars were related to the surgery from the injury sustained during active duty and that function was not limited due to scarring.  

Private medical records from August 2007 to December 2007 reflect that the Veteran had chronic arthritis and chronic pain which his physician was unsure was ever going to be completely eliminated, severe pain and limping.  He was scheduled for a total right knee replacement in December 2007.  

In a November 2007 letter, the Veteran's private physician stated that he had been taking care of the Veteran for some time now and was currently treating his knees.  He reported that the Veteran needed a total joint replacement of both knees and that staged replacements were going to be performed.  

At a December 2007 VA examination, the Veteran reported continued residual pain following the January 2007 left knee osteotomy and he reported having instability of the left knee approximately three times a month.  The Veteran stated that he continued to have pain with the right knee with aching and stiffness and had instability similar to the left knee.  Treatment included pain medications, Percocet and Diovan.  The Veteran reported having no recent flare ups in the left knee since surgery requiring any emergency room management.  He wore braces on both knees and he used a cane to assist with ambulation.  The Veteran reported having worked as a mechanic and inventory specialist and was last employed in 2005.  He stated that he currently was able to operate a motor vehicle, dress, undress and attend the needs of nature without assistance.  

A physical evaluation revealed range of motion of both knees was from 0 to 90 degrees with extension to 0 degrees bilaterally.  Both knees were painful on the extremes of flexion.  No additional limitation related to pain, fatigue, incoordination, weakness, or lack of endurance was noted with three repetitions of movement.  Objective evidence of painful motion without heat, redness or acute tenderness was noted along with mild swelling bilaterally in the suprapatellar region.  He had negative Lachman's test bilaterally and negative McMurray sign but the examiner noted medial laxity for both knees was in the moderate to severe range.  The Veteran had no gait or functional limitations on standing or walking with his knee braces of and not using his cane.  Varus/valgus and anterior and posterior cruciate ligament testing was normal.  X-rays of both knees from July 2007 revealed the interval left tibial osteotomy had suggested continued healing, mild right knee osteoarthritis and healed right side tibial osteotomy.  The Veteran was diagnosed with chondromalacia of the right and left knees, a meniscus tear of left knee, status post surgical treatment with postoperative degenerative joint disease, and a meniscus tear of the right knee, following military service, status post surgical repair with residuals.  

The Veteran underwent a total right knee replacement in December 2007, performed by a private physician.  Private medical records from January 2008 to July 2008 reflect that he was followed up for his right knee.  Findings of the right knee during this period included, continued pain, near full extension and flexion to 85 degrees in January 2008, extension to negative (-) 10 degrees in January 2008, treatment with pain medication, full extension and flexion to 110 degrees in February 2008, no signs of instability and a full range of motion in April 2008, May 2008 and July 2008.  His private physician planned for the Veteran to return to work in January 2009.  

Private medical records from July 2008 and August 2008 reflect that the Veteran had a decreased range of motion in the knees secondary to pain and crepitus with flexion of the left knee.  

VA outpatient treatment reports from September 2008 to October 2008 reflect that the Veteran received treatment for bilateral knee pain, he complained of stiffness in the left knee and could not straighten his leg out and he ambulated with a limp and steady gait.  

At a January 2009 VA general medical examination to determine the Veteran's unemployability, he reported having he last worked regular hours in October 2005, he had knee surgery and did not work again until 2007, at which time he worked for only three weeks.  The Veteran reported having worked at a Wal-Mart in which he had a physical job including warehouse duties, moving freight, climbing ladders, operating heavy machinery, stocking shelves and heavy lifting.  Current treatment included the use of pain medications, Hydrocodone and Tramadol.  He stated he had chronic and constant pain in the left knee along with weakness and flare ups with swelling, pain worse with standing and walking, and he could not do any running, heavy lifting, sports, kneeling or climbing.  He denied locking of the left knee but reported that it gave out.  He denied falling and reported wearing a left knee brace when his knee was not swollen.  The Veteran reported having a worsened condition of the right knee since his total knee replacement in December 2007.  He reported that his right knee had constant, severe, throbbing pain, popping, gave out, and he had fallen.  The Veteran reported no locking with the right knee but noted that he had a flare up with swelling about two to three times per week.  He also noted he could not extend his knee fully since the knee replacement.  The Veteran also specified having left and right knee severe pain and swelling about twice a week which lasted a couple of days.  Alleviating factors included sitting, bedrest and elevation.  The Veteran reported functional limitations during flare up includes that he could not carry on usual activities during flare ups, he had to rest.  The Veteran wore bilateral braces and used a cane when he could not get on his knee braces due to swelling.  His reported limitations included that he could not work, no physical labor, no heavy lifting, no standing or walking more than 20 minutes, no running, no sports, no going up or down stairs, no climbing ladders, no kneeling, no squatting and no bending.  He was able to perform activities of daily living and was ok with driving.  

A physical examination revealed range of motion on the right from 0 to 90 degrees with active range of motion, 0 to 110 degrees with passive range of motion and pain from 60 to 110 degrees.  Range of motion of the left knee from 0 to 132 degrees in both active and passive range of motion.  Extension on the right was limited after repetitive motion to 10 degrees with increased pain.  With repetitive motion there was a limitation of motion from 0 to 110 degrees on the left, with and additional loss of 22 degrees of flexion and no additional loss of extension.  The additional limitation of joint function was noted to be caused by pain with repeated use and during flare ups, fatigue, weakness, lack of endurance and incoordination.  Objective evidence of moderate swelling, warmth, tenderness to palpation and guarding was noted in the right knee.  Objective evidence of some bone deformity, slight tenderness at lateral joint line without guarding and popping was found on the left.  No weakness was found in the lower extremities.  The Veteran had a markedly antalgic gait with hobbling and limping noted.  He could walk on his toes but not his heels due to pain and could not squat.  Varus/valgus, anterior and posterior cruciate ligament and Lachman's tests were all normal.  McMurray's test was difficult to perform due to significant pain.  X-rays revealed moderate degenerative remodeling change of the left knee with post surgical remodeling change status post osteotomy of the proximal left tibial metaphysis and post surgical remodeling change status post total right knee replacement with moderate joint effusion of the right knee.  The Veteran was diagnosed with right knee degenerative joint disease, status post multiple surgeries including recent total knee replacement with residuals of chronic pain, limited range of motion and joint effusion and left knee degenerative joint disease, status post multiple surgeries with chronic residuals.  

The examiner opined that, due to the Veteran's bilateral knee condition, he could not work at his previous occupation which included physical labor and noted that the Veteran was specifically not able to perform any heavy lifting, standing or walking more than 20 minutes, running, bending, squatting, kneeling, or climbing.  He also found that the only work the Veteran could do would have to be a sedentary/sitting job.  

Private treatment reports from March 2009 to May 2009 reflect that the Veteran underwent treatment for left knee pain and received injections for left knee pain.  

VA outpatient treatment reports from August 2009 to April 2010 reflect that the Veteran's bilateral knee disabilities were productive of bilateral knee pain, worsening left knee pain, the use of bilateral knee braces and a cane, difficulty with extending the left knee, left knee range of motion from 0 to 90 degrees in September 2009, no gross instability of the left knee, range of motion of the left knee from 10 to 90 degrees in January 2010 and moderate crepitus.  A December 2009 magnetic resonance imaging (MRI) report revealed osteoarthritis and a tear in the medial meniscus.  During this period, VA clinicians also advised the Veteran that a total right knee replacement on the left would not be done in light of his excess weight.  

In a June 2010 VA examination of the joints, the Veteran reported having persistent pain in the right knee, although this had improved after his surgery.  He complained of chronic pain in the right knee with frequent swelling and locking occurring about twice a week.  The Veteran also reported that his right knee felt weak, gave out without him falling, and he could not wear braces due to skin irritation and breakdown from rubbing, so he used a cane.  He also reported having chronic, severe and constant left knee pain with throbbing.  Pain in the left knee was at an eight out of 10 and up to a 10 out of 10 in severity with flare ups.  He also reported left knee symptoms of heat, swelling, locking, giving out, weakness and no falls.  Left knee pain was worse with weight bearing and prolonged sitting.  He stated that he could not fully extend the left knee.  The Veteran reported he could not take pain medication and that he was allergic to pain medications.  Alleviating factors included rest and avoidance of weight bearing.  The Veteran reported working at a desk job as a customer service representative.  He stated he missed about one month total in the last year due to knee pain.  He was unable to run, sit, bend, squat or kneel and could walk up to 100 feet, stand for only five to 10 minutes and sit for up to 30 minutes.  

A physical examination revealed no objective evidence of redness, swelling, warmth, weakness, instability or crepitus of the right knee.  The examiner noted that it was hard to tell if there was any swelling versus fatty knees.  The right knee was tender to palpation of the medial and posterior aspects of the joint without guarding.  There were objective findings of tenderness to even light palpation all around the left knee with guarding.  No findings of warmth, redness, slight swelling, weakness, crepitus, or instability were found.  The Veteran had an antalgic gait and limped favoring the left.  He could stand on his heels and toes but could not walk due to pain.  Range of motion testing of the right knee revealed active range of motion from 0 to 117 degrees, passive range of motion 0 to 125 degrees, and pain from 117 to 125.  Range of motion testing on the left knee was from 0 to 80 degrees on the first try, 0 to 90 degrees on the second try, and 0 to 100 degrees on the third repetition.  Full extension on the right was found with negative (-) 25 degrees of extension on the left.  Normal varus/valgus, anterior and posterior cruciate ligaments, and Lachman's tests were normal.  McMurray's test was negative on the right and could not be performed on the left due to severe pain.  The Veteran was diagnosed with right total knee replacement and left degenerative joint disease, status post multiple surgeries and chronic residuals.  

In a June 2010 VA scars examination, the Veteran noted that the scars felt irritated, there was no real pain, skin breakdown or limitations. A linear and superficial scar of 20 centimeters (cm) by 1 cm on the right knee was noted which had slight tingling but no pain was found.  A second curved and superficial scar of 13 cm by 0.5 cm on the right knee was found.  The scar was mildly painful on examination but without guarding.  A curved and superficial scar of 15 cm by 0.5 cm on the left knee was noted which was tender only to deep palpation, but the examiner noted that this may be due to the painful joint rather than the scar.  Four small arthroscopic scars of one cm each on the left knee were also noted.  Only one in four was tender on examination.  There was no skin breakdown, soft tissue damage, limitation of function, inflammation, edema or keloid formation of any of the scars identified.  The Veteran was diagnosed with scars of the left knee and right knee.  

During an April 2012 Travel Board hearing, the Veteran testified that he believed his left knee should be rated at 50 percent prior to June 2010 because of instability, buckling, locking limitation of motion, prior surgeries, meniscal and ligamental tears, pain on motion and use and arthritis.  He also reported that from June 2010, his left knee should have been rated higher because the passive range of motion testing performed in the most recent VA examination was more than he could perform actively, the examiner forced his leg to move further despite his complaints of pain and he had instability, pain, buckling, weakness and giving way of the left knee.  The Veteran testified that the surgical procedures he had for the knees initially helped his range of motion but when he had to put weight on the joints he could not tolerate his body weight.  He stated that he was limited in walking, standing, climbing, running, kneeling and playing with his kids and he wore a knee brace for stability on the left and he used a cane for ambulation.  With respect to the right knee, the Veteran testified that he had constant pain and locking since his total knee replacement.  He stated he left his employment at Wal-mart in 2008 and has currently been employed on a seasonal, part-time basis at the Internal Revenue Office (IRS).  The Veteran's spouse also testified as to the knee symptoms she observed and the limitation of daily activities.  

Analysis

Right Knee:  Prior to December 18, 2007

After a careful review of the evidence of record, the Board finds that, prior to December 18, 2007, the Veteran's chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement warrants a disability rating of 30 percent based upon limitation of flexion, a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261, a separate 10 percent disability rating for instability under Diagnostic Code 5257, and a separate 10 percent disability rating for a painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The Board has based its conclusions on the medical evidence outlined above, which shows that, prior to December 18, 2007, right knee symptoms were productive of pain, x-ray evidence of degenerative joint disease with full extension to 0 degrees and painful motion, flexion ranging from 90 to 130 degrees with pain beginning at 5 degrees of flexion, slight instability and a painful scar.  

While the July 2007 VA examination findings reflecting Veteran's range of motion bilaterally was from 0 to 90 degrees, the Veteran was observed to have pain with flexion beginning at 5 degrees.  Moreover, the July 2007 VA examiner found that the Veteran had limited function secondary to pain and instability and could only do one partial knee bend, thereby demonstrating objective evidence of painful motion.  The Board also observes that the highest possible rating for limitation of flexion is 30 percent which is assigned when flexion of the leg is limited to 15 degrees, however, as there is no evidence of ankylosis at any time prior to December 18, 2007, a higher rating based upon ankylosis of the right knee would not be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement more nearly approximates the criteria for a 30 percent disability rating, but no higher, under Diagnostic Code 5260, based upon limitation of flexion for the period prior to December 18, 2007.  This assignment of a 30 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202.  

Although the Veteran does not meet the rating criteria for a 10 percent rating based on his actual limitation of extension of the right knee prior to December 18, 2007, painful motion warrants an evaluation of 10 percent as there is also x-ray evidence of degenerative joint disease present.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  In this case, the Board observes that degenerative joint disease of the right knee was noted by radiology reports and the medical evidence prior to December 18, 2007 demonstrates findings of painful motion of the right knee, thereby warranting a separate 10 percent disability rating under Diagnostic Code 5261 for the right knee prior to December 18, 2007.  

The Board also finds that a separate 10 percent disability rating for slight instability is warranted prior to December 18, 2007.  In this regard, the Board observes that evidence of instability of the right knee has been demonstrated by findings of positive drawer and Lachman's tests in a November 2005 VA outpatient treatment report, a slight laxity of the right lateral collateral ligament noted by the July 2006 VA examiner, negative (-) five degrees of lateral flexion on the right and varus and valgus instability on the right and on the left noted by the July 2007 VA examiner and medial laxity for both knees in the moderate to severe range noted by the December 2007 VA examiner.  While the December 2007 VA examiner characterized the medial laxity of both knees in the moderate to severe range, the stability testing, including Lachman's and McMurry's was negative at that time.  In addition, all stability testing in September 2005, July 2006, July 2007, and December 2007 VA examinations revealed normal findings.  Thus, the Board finds that, prior to December 18, 2007, these findings more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 5257 for mild instability of the right knee.  

The Board also finds that a separate 10 percent disability rating for a painful scar of the right knee is warranted prior to December 18, 2007.  The July 2007 VA examination for scars reflects findings of a painful scar of the right knee due to right knee surgery.  Thus, the Board finds that the Veteran's scar of the right knee more nearly approximates a separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), is warranted.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)) (summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review).  However, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, unstable or three or more painful scars, consideration under these new provisions would not afford a higher rating for the scar of the right knee.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's right knee does not reflect ankylosis or an impairment of the tibia or fibula at any time, Diagnostic Codes 5256 and 5262 do not apply.  See id.  

Thus, based upon the evidence of record discussed above, the Board finds that, prior to December 18, 2007, the Veteran's chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement warrants a disability rating of 30 percent based upon limitation of flexion under Diagnostic Code 5260, a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261, a separate 10 percent disability rating for instability under Diagnostic Code 5257, and a separate 10 percent disability rating for a painful scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  In assigning these ratings, the Board has considered the Deluca criteria in awarding these disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011); 38 C.F.R. § 4.118, Diagnostic Code7804 (2008); DeLuca v. Brown, 8 Vet. App. 202.  

Right Knee:  From February 1, 2009

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, for the period from February 1, 2010, the Veteran's chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement warrants a 60 percent disability rating, but no higher, under Diagnostic Code 5055.  In this regard, the Board points out that, while Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this case, while the Veteran's limitation of motion does not warrant a higher rating under Diagnostic Codes 5256, 5261, or 5262, the medical evidence of record reflects that from February 1, 2009 the his right knee disability has been primarily productive of status post knee replacement with chronic residuals consisting of severe painful motion and weakness.  

In evaluating the Veteran's right knee disability under the criteria of DeLuca, supra, the Board notes that Diagnostic Code 5055 specifically contemplates weakness, pain and limitation of motion.  Therefore, an increased rating is not warranted based on application of 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The Board finds that, in light of the favorable award of 60 percent for the right knee from February 1, 2009, the assignment of separate disability ratings for the right knee from February 1, 2009 is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2011).  In this case, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2011).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's right knee disability.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement is not assignable and therefore, a separate disability ratings under Diagnostic Codes 5257, 5260 and 5261 cannot be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran, for the period from February 1, 2009, the current chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement warrants a disability rating of 60 percent, but no higher.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee:  Prior to June 28, 2010

After a careful review of the evidence of record, the Board finds that, prior to June 28, 2010, the Veteran's chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy warrants a disability rating of 30 percent based upon limitation of flexion and a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a (2011). 

The Board has based its conclusions on the medical evidence outlined above, which shows that, prior to June 28, 2010, the Veteran's left knee was productive of pain, x-ray evidence of degenerative joint disease with limitation of extension to 10 degrees and painful motion, flexion ranging form 90 to 140 degrees with pain beginning at 5 degrees of flexion, slight instability and a painful scar.  

While the July 2007 VA examination findings reflecting Veteran's range of motion bilaterally was from 0 to 90 degrees, the Veteran was observed to have pain with flexion beginning at 5 degrees bilaterally as well.  Moreover, the July 2007 VA examiner found that the Veteran had limited function secondary to pain and instability and could only do one partial knee bend, thereby demonstrating objective evidence of painful motion.  The Board also observes that the highest possible rating for limitation of flexion is 30 percent which is assigned when flexion of the leg is limited to 15 degrees, however, as there is no evidence of ankylosis at any time prior to June 28, 2010, a higher rating based upon ankylosis of the left knee would not be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy more nearly approximates the criteria for a 30 percent disability rating, but no higher, under Diagnostic Code 5260, based upon limitation of flexion for the period prior to June 28, 2010.  This assignment of a 30 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202.  

The Veteran also meets the rating criteria for a 10 percent rating based on his actual limitation of extension of the left knee prior to June 28, 2010, based upon findings of painful motion with limitation of extension to 10 degrees, as noted in a January 2010 VA outpatient treatment report.  Although the Veteran did not meet the rating criteria for a 10 percent rating based on his actual limitation of extension prior to January 2010, painful motion warrants an evaluation of 10 percent as there is also x-ray evidence of degenerative joint disease present.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  In this case, the Board observes that degenerative joint disease of the left knee was noted by radiology reports and the medical evidence prior to June 28, 2010 demonstrates findings of constant painful motion of the left knee, thereby warranting a separate 10 percent disability rating under Diagnostic Code 5261 for the left knee from June 28, 2010.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's left knee does not reflect ankylosis or an impairment of the tibia or fibula at any time, Diagnostic Codes 5256 and 5262 do not apply.  See id.  Separate ratings for instability and a scar of the left knee are addressed below.  

Thus, based upon the evidence of record discussed above, the Board finds that, prior to June 28, 2010, the Veteran's chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy warrants a disability rating of 30 percent based upon limitation of flexion and a separate 10 percent disability rating for limitation of extension under Diagnostic Code 5261.  In assigning these ratings, the Board has considered the Deluca criteria in awarding these disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011); DeLuca v. Brown, 8 Vet. App. 202.  

Left Knee:  From to June 28, 2010

After a careful review of the evidence of record, the Board finds that, from June 28, 2010, the preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 40 as there is no evidence of extension limited to 45 degrees or ankylosis, so as to warrant a higher disability rating.  While findings from June 28, 2010 demonstrate pain, limitation of extension to 25 degrees, slight instability and a painful scar, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's left knee does not reflect ankylosis or an impairment of the tibia or fibula at any time, Diagnostic Codes 5256 and 5262 do not apply.  See id.  Separate ratings for instability and a scar of the left knee are addressed below.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 40 percent from June 28, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 40 percent disabling since the effective date of his award, so his rating cannot be additionally "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Separate Ratings for the Left Knee

The Board also finds that a separate 10 percent disability rating for slight instability of the left knee is warranted.  In this regard, the Board observes that evidence of instability of the left knee has been demonstrated by findings of positive drawer and Lachman's tests in a November 2005 VA outpatient treatment report, negative (-) five degrees of lateral flexion on the right and varus and valgus instability on the right and on the left noted by the July 2007 VA examiner and medial laxity for both knees was in the moderate to severe range noted by the December 2007 VA examiner.  In addition, the Veteran has continued to use braces and a cane for help with his stability throughout the duration of the appeal.  While the December 2007 VA examiner characterized the medial laxity of both knees in the moderate to severe range, the stability testing, including Lachman's and McMurry's was negative at this time.  In addition, all stability testing in September 2005, July 2006, July 2007, and December 2007 VA examinations revealed normal findings.  Thus, the Board finds that these findings more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 5257 for slight instability of the left knee.  

The Board also finds that a separate 10 percent disability rating for a painful scar of the left knee is warranted.  The July 2007 and June 2010 VA examinations for scars both reflect findings of a painful scar of the left knee due to right knee surgery.  The Board observes that, while the June 2010 VA examination indicated that the Veteran had two scars that were tender to palpation, only one was noted as tender on palpation and the other was noted to be tender only to deep palpation and the examiner specified this may be due to the painful joint rather than the scar.  Therefore, as the June 2010 VA examiner could not distinguish whether one of the scars was tender from the pain in the left knee, the Board finds that the findings of record more nearly approximates the assignment of a separate 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) for one painful scar of the left knee.  As noted above, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  However, as the evidence of record does not reflect the presence of deep and nonlinear scars, superficial and nonlinear scars of an area of 144 square inches, unstable or three or more painful scars, consideration under these new provisions would not afford a higher rating for the scar of the left knee.  

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran, the current chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy warrants separate disability ratings of 10 percent for slight instability and 10 percent for a painful scar of the left knee, but no higher.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lay Statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony, his spouse's testimony and the lay statements provided by his spouse, his teachers, his mother in-law and his father in-law with regard to the severity of his service-connected disabilities currently on appeal.  In this regard, the Veteran and his spouse, teachers and in-laws are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during a Board hearing and during the course of his VA examinations.  The Veteran and his spouse, teachers and in-laws are competent to report his current symptomatology as it pertains to his right and left knee disabilities and the Board finds that their statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Thus, the Board has considered the reports of the Veteran and his spouse, teachers and in-laws with respect to experiencing symptoms in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point have the service connected disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated January 2008, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period prior to December 18, 2007, a disability rating of 30 percent for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement, is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period prior to December 18, 2007, a separate 10 percent disability rating based on limitation of extension for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement, is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period prior to December 18, 2007, a separate 10 percent disability rating for instability of the right knee is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period prior to December 18, 2007, a separate 10 percent disability rating for a scar of the right knee is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period from February 1, 2009, a 60 percent disability rating for chondromalacia of the right knee with degenerative changes, status post patellofemoral chondroplasty, arthroscopic partial medial meniscectomy, closing wedge osteotomy and total knee replacement is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period prior to June 28, 2010, a 30 percent disability rating for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy, is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period prior to June 28, 2010, a separate 10 percent disability rating based on limitation of extension for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy is granted, subject to the regulations applicable to the payment of monetary benefits.

For the period from June 28, 2010, a disability rating in excess of 40 percent for chondromalacia of the left knee with degenerative changes, status post patellofemoral chondroplasty and partial medial meniscectomy, is denied.

A separate 10 percent disability rating for instability of the left knee is granted, subject to the regulations applicable to the payment of monetary benefits.

A separate 10 percent evaluation for a painful scar of the left knee is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the claim of entitlement to a TDIU must be remanded for further development.

During the pendency of this appeal, the Veteran has asserted that he is unemployable due to his service-connected bilateral knee disabilities.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, January 2009.  He previously filed a claim for TDIU as due to his service-connected physical disabilities which was denied by a February 2009 rating decision.  The Veteran again raised this issue in his January 2012 hearing testimony.

In a January 2009 VA examination, the Veteran the Veteran was diagnosed with right knee degenerative joint disease, status post multiple surgeries, including recent total knee replacement with residuals of chronic pain, limited motion and joint effusion and left knee degenerative joint disease, status post multiple surgeries with chronic residuals.  The examiner found that, in his opinion, due to the bilateral knee condition, the Veteran could not work at his previous occupation which included physical labor.  Specifically, he noted that the Veteran was not to perform any heavy lifting, standing or walking more than 20 minutes, running, bending, squatting, kneeling or climbing stairs or ladders.  Relating to the Veteran's knee condition, the examiner concluded that he could only work in a sedentary/sitting job.  

During the January 2012 Travel Board hearing, the Veteran testified that he was working for the IRS and that, while his job accommodated his knee disabilities by providing him more sedentary work, he worked on a seasonal basis, for six months out of the year and was waiting to see if they would select him as a permanent employee.  He stated that if he was unable to perform his job, due to having a left knee total replacement, he may end up losing it.  

In light of the above information, the Board observes that no opinion has been obtained regarding the question of the Veteran's employability which takes into account all of the Veteran's service-connected disabilities, to include a left knee disability, a right knee disability, posttraumatic stress disorder (PTSD), and onychomycosis of the right big toe.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to prevent employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (left knee disability, a right knee disability, PTSD, and onychomycosis of the right big toe) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (left knee disability, a right knee disability, PTSD, and onychomycosis of the right big toe) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

All findings and conclusions should be supported by a complete rationale/explanation, and the examiner should reconcile the opinion with all other clinical evidence of record.  

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

3.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the February 2011 supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


